tcmemo_2003_237 united_states tax_court james and terri carskadon petitioners v commissioner of internal revenue respondent docket no filed date james and terri carskadon pro sese robert s scarbrough for respondent memorandum opinion goldberg special_trial_judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief may be granted filed pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure by notice_of_deficiency respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 and b in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure of taxable wages petitioner2 received during petitioner’s wages were reported by five separate employers on forms w-2 wage and tax statement as follows alic department of the air force the boeing company volt management morning sun inc total dollar_figure big_number big_number big_number dollar_figure when petitioners filed their tax_return they attached a statement explaining their position for the difference between the amounts reported as gross_income on their tax_return and the amounts reported on the forms w-2 evidently petitioners raised arguments that wages were not includable in gross_income in the attachment petitioners requested advice from the commissioner as to the validity of their position on date the commissioner sent petitioners a correspondence notifying them that the position taken on their tax_return was frivolous and without merit the date correspondence commenced references to petitioner in the singular are to james carskadon the examination of petitioners’ tax_return at the time the petition was filed petitioners resided in tacoma washington in their petition petitioners dispute the entire amount of the deficiency and penalty for further they state that the commissioner’s determination is erroneous based on the following time is a right not a privilege thus the exchange of time is not a taxable transaction petitioners are not liable for the additions to tax and respondent’s determinations in the notice_of_deficiency are arbitrary and capricious the facts upon which petitioners rely as a basis for the assigned errors are as follows the internal_revenue_code code does not contain a provision including time reimbursement transactions as taxable wages salaries or gross_income time is a right that congress cannot tax because congress can only tax a privilege congress did not supply petitioners with an entry visa or green card therefore congress has no control_over petitioners’ time and since time is transferred in return for money the transaction is a reimbursement or equal exchange of property and is not a taxable transaction respondent filed the subject motion to dismiss on date by order dated date the court directed petitioners to file on or before date an amended petition which complies with our rules and calendared respondent’s motion for hearing at the seattle washington trial session beginning date defying the court’s order petitioners failed to file an amended petition in this case on date when the case was called from the calendar respondent’s counsel appeared and was heard however petitioners did not appear at the proceeding nor did anyone appear on their behalf thereafter respondent filed the present motion to dismiss on the grounds that the petition fails to allege any justiciable error with respect to respondent’s determinations and fails to allege any facts in support of the alleged errors respondent asks the court to grant the motion to enter a decision in favor of respondent and to require petitioners to pay a penalty to the united_states pursuant to sec_6673 prior to the court ruling on respondent’s motion to dismiss petitioners on date filed a petition with the united_states bankruptcy court the filing of a bankruptcy petition operates as a stay of the commencement or continuation of proceedings in this court see 97_tc_544 the stay is lifted upon the earlier of the closing of the case the dismissal of the case or upon the granting or denial of a discharge u s c sec_362 see 110_tc_271 on date this court ordered that all proceeding relating to this case were automatically stayed pursuant to u s c sec_362 on date the bankruptcy court issued an order granting petitioners a discharge under u s c sec which served to terminate the automatic_stay see u s c sec_362 accordingly on date this court ordered that the stay of proceedings in this case is lifted rule b provides that a petition filed in this court shall contain clear and concise assignments of each and every error which petitioners allege to have been committed by respondent in the determination of the deficiencies and additions to tax in dispute rule b provides that the petition shall contain clear and concise lettered statements of the facts on which petitioners base the assignments of error no justiciable error has been alleged in the petition filed by petitioners by order dated date we provided petitioners an opportunity to file an amended petition which would comply with rule b and petitioners however chose not to file the amended petition further petitioners did not appear at the date motion to dismiss hearing rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted generally we may dismiss a petition for failure to state a claim upon respondent’s motion when it appears beyond doubt that petitioner can prove no set of facts in support of his claim which would entitle him to relief 355_us_41 677_f2d_676 8th cir the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 in addition any issue not raised in the pleadings is deemed conceded rule b 78_tc_646 ndollar_figure 73_tc_736 because petitioners failed to raise any justiciable facts or issues in their petition failed to file an amended petition and failed to appear for hearing we grant respondent’s motion to dismiss see 45_tc_308 31_tc_56 29_tc_142 finally we turn to the portion of respondent’s motion that moves for a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the sec_7491 does not apply in this case to place the burden_of_proof on respondent because among other reasons the examination was commenced prior to date further the burden_of_proof is irrelevant in this case because there are no material facts in dispute see 115_tc_523 corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless petitioner has not denied that he received dollar_figure from his employers during further in their petition petitioners concede that the dollar_figure received from alic and the dollar_figure received from the department of the air force are taxable wages petitioners theorize that since petitioner did not expend any time in exchange for the funds from alic and the air force these wages are taxable conversely petitioners argue that the funds received from petitioner’s other employers are not taxable because petitioner obtained the funds in exchange for his time petitioners assert that petitioner’s wages are not taxable because the code which states exactly what is taxable does not specifically state that time reimbursement transactions a term of art coined by petitioners are taxable however the code does not limit gross_income to the list provided in sec_61 gross_income means all income from whatever source derived sec_61 petitioners’ arguments completely disregard the definition of gross_income petitioners have failed to raise any bona_fide dispute as to the amounts reported by petitioner’s various employers as wages petitioners’ arguments that petitioner’s wages are not taxable are without merit and are groundless petitioners’ contentions are patently absurd based on mere semantics and are unsupported by the law petitioners’ assertions have been considered and consistently rejected by this and other courts see 252_us_189 640_f2d_1014 9th cir 82_tc_403 and cases cited therein 80_tc_1111 bumgarner v commissioner tcmemo_1997_48 gross_income means all income from whatever source derived including but not limited to compensation_for services sec_61 gross_income includes income realized in any form whether in money property or services sec_1_61-1 income_tax regs income as defined under the 16th amendment is gain derived from capital from labor or from both combined eisner v macomber supra pincite even if wages could be characterized as the product of an exchange the amount received in the exchange is still income within the code rice v commissioner tcmemo_1982_129 although the wages received by petitioner may represent no more than the time-value of his work they are nonetheless the fruit of his labor and therefore represent gain derived from labor which may be taxed as income id clearly the dollar_figure petitioner received as compensation from his employers during is taxable_income a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir as set forth in their petition petitioners have raised only frivolous arguments which can be characterized as tax_protester rhetoric based on well- established precedent petitioners’ arguments are frivolous and groundless further the record in this case establishes that petitioners had no interest in disputing either the deficiency or the penalty determined by respondent petitioners’ failure_to_file an amended petition in compliance with the court’s order of date coupled with their failure to appear at the date hearing convinces us that these proceedings were instituted primarily for delay petitioners with genuine controversies were delayed while we considered this case based on our findings that petitioners’ arguments are frivolous and groundless and these proceedings were instituted primarily for delay we require petitioners to pay a penalty to the united_states in the amount of dollar_figure see sec_6673 abrams v commissioner supra pincite to reflect the foregoing an appropriate order of dismissal and decision will be entered
